  Case 3:20-cv-02367-E-BH Document 8 Filed 12/07/20                  Page 1 of 1 PageID 31



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

NORMAN LORENZO FEHR,                             )
    ID # 0836998,                                )
           Plaintiff,                            )
vs.                                              )   No. 3:20-CV-2367-E-BH
                                                 )
OFFICER BAXTER,                                  )
          Defendant.                             )   Referred to U.S. Magistrate Judge

               ORDER ACCEPTING FINDINGS AND RECOMMENDATION
                  OF THE UNITED STATES MAGISTRATE JUDGE

         The United States Magistrate Judge made Findings, Conclusions, and a Recommendation

(the Report) in this case (Doc. No. 5). No objections to the Report were filed, and the Report that

was mailed to Plaintiff was returned undeliverable. Having reviewed the pleadings, file, and record

in this case, including the Report of the United States Magistrate Judge, the Court determines the

Findings and Conclusions of the Magistrate Judge are correct and accepts them as those of the Court.

The case will be dismissed by separate judgment for failure to prosecute or follow orders of the

Court.


         SO ORDERED; signed December 7, 2020.




                                              ADA BROWN
                                              UNITED STATES DISTRICT JUDGE
